Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 7 May 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N.2.
My dear Wife
Reval 7. May 1814.

On Thursday Morning Mr Rodda arrived here from St: Petersburg, which he had left on Monday Evening. He brought me a very kind letter from Mr Krehmer, enclosing two letters of Introduction, for Stockholm and Gothenburg, for which I am much obliged to him—I answer his letter by this Post, and beg you when you see him or Mrs Krehmer, to assure them how much I feel myself indebted to him for his polite attention.
This place has at length subsided into its natural Condition, of a tolerably quiet small Sea-port Town—The first four days after my arrival, it was indeed very properly named—for it exhibited one continual scene of Revelry—The Te Deum and the commanded illumination was on Wednesday; when there was a procession of Holy Images carried through the Streets. In the Evening there was a Ball, at which I was an hour or two present—There were about seventy Ladies, and men in proportion. I am told that Reval is famous for the beauty of the Women, and it is a very proper opinion for the men of every City to entertain of its female inhabitants— I saw at the Ball a very good proportion of Samples, fully justifying the reputation which I was assured the City possessed.
The military Governor of the place, is Admiral Spiridoff, to whom I paid a visit on my arrival, and with whom I have had the honour of dining—He is a man of polished manners, and pleasing deportment, very much esteemed and respected. He has a very amiable Lady, and family—I met also at his house General Benkendorf, Countess Lieven’s father, with whose liberal Conversation, and social humour I was much gratified and entertained.
The weather continues very cold, and although the harbour here is now open, the gulph is yet full of ice. I think it probable I shall be detained here a full week longer—I have as I told you lodgings perfectly convenient and agreeable; but never, since our marriage, nor indeed, scarcely ever in my life was so totally alone—My occupation is writing, and my amusement copying what I have written. The Theatre has been some resource—The House is much handsomer, and the performers in general better than those of the German Stage of the Metropolis—I have seen Jean de Paris, and the Caliph of Bagdad, which are the same Play, under different names.
I now enclose to you the paper, which I mentioned in my last Letter; and with it, a Memorandum, containing a succinct view of my Affairs—As I have with me my Journal, Account-Books and Letter-Books, it is highly expedient you should possess this Statement, which in case of necessity may supply their place—The receipt of Pluchart, which you mentioned, the day I came away is on a file of receipts in the Trunk with my name upon it, of which you have the key—So you can easily find it—On the same file is also the lease of the house, with Mr Strugoffshikoff’s receipts for the rent, endorsed upon it—If you leave the house in the course of the Summer, you will want this lease, because the list of the Articles of furniture which we received with the house, is upon it—The Landlord has the counterpart of the Lease.
I will thank Mr Smith to enquire of Messrs: Meyer and Brüxner, whether they have ever received advice from their Correspondents in London, Todd, Michell and Co: that they had paid a Bill for £226..9 Sterling, which Messrs: Meyer and Brüxner furnished me upon them last July and which I endorsed to the order of Marc Quinzard, and sent to Messrs Hottinger & Co: at Paris.
Affectionate remembrance to Mr and Mrs Smith—not forgetting my Dear Charles; and believe me ever faithfully and tenderly your’s
A. Enclosure

All the Deeds and vouchers of my Estate in America, are in the hands of my Brother and Agent, Thomas B. Adams.—The following minute of them contains a View of all the valuable part of my Property.
Deeds.—from.dateEstate.J. and A. Adams8. August 1803.Quincy Farm.John Adams.23. April 1804.Do:
J and A. Adams.17. August 1803.Mount-Wollaston.J and A. Adams.30. September 1793.

House. Court-Street. BostonJ. and R. Lowell.20. June 1806Two Houses, Nassau Street— do.Isaac P. Davis.23. April 1807.Third House. Nassau-Street— do.
Isaac P. Davis.28. April 1807.House. Hancock Street— do.J. Adams25 May 1803.Pew. N.96. Brattle-Street— do:Jonas Comins—20 April 1782.Land. Salem— Vermont.
——————————————Shares in Companies
Middlesex Canal.7.Fire and Marine Insurance Company.26Braintree and Weymouth Turnpike10.New-England Marine Insurance Company55Neponset Bridge6.Mutual Fire Insurance—3. Policies.West-Boston-Bridge
3.Boston Bank.5Boylston. Market10.Schuylkill permanent Bridge20.
There are several debts due to me—But the only ones of any importance are those of Justus B. Smith, of which my brother has the Note; and of W. S. Smith, whose Note dated 27. April 1814. I have with me, and which is for 1088 Dollars and 3 Cents, payable on demand.
The only debts due by me when we sailed from Boston, were 5800 Dollars to my father, and 1700 dollars to my Mother, both upon interest—Part if not all the debt to my father has since been paid by my Brother, as his accounts will shew—But I have received no Account from him since 31. December 1811.
There was as you remember some furniture left in America; but I do not recollect exactly what—nor was any inventory taken of it.—The library is valuable, and is at the Athenaeum.
Of the library, furniture and other property left with you, I need say nothing more—There is an alphabetical list of the Books in a small blank Book on one of the shelves in my Cabinet; and an inventory of the furniture, not complete in another.
My Accounts with the United States have been made up and transmitted, untill 31. March last—There was then a balance of 2214 Dollars 69 Cents due to me; of which I drew for 1778 Dollars 59 Cents, on the 12th: of April—I have paid up Mr Smith’s Salary, in full to 30 June next, when it will cease.—I have taken with me about 1000 Dollars, chiefly in Dutch Ducats.
With this short Statement of my Affairs both in Europe and America, together with the minutes which I left with you, all the information essential to you will be attainable, in the event of any contingency to myself—The precaution may at this time be unnecessary, but at all Events it is proper you should know the exact Condition of my Affairs, and particularly when so large a portion of them is committed entirely to your Care.


